ÍNobton, J.,
Dissenting. — I understand the law to be that, if an officer in making an arrest for a misdemeanor is resisted, he may apply force- to accomplish the arrest, “and if it be necessary to kill the offender to save his own life or person from great bodily harm, he may do so.” - Sections 73 and 491, Kelly’s Criminal Law, and authorities referred to as sustaining the proposition. 1 Hill (S. C.) 327.
While concurring in the judgment remanding the cause, I do not concur in so much of the opinion as may be construed to assert a different principle from that above stated.
Henry, C. J., and Ray, J., concur in this opinion. \